Citation Nr: 1545381	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  13-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to June 1970. 

This matter comes to the Board of Veterans' Appeals from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2015, the Board remanded the claim for further development.

The issue of entitlement to compensation for bilateral hearing loss pursuant to 38 U.S.C.A. § 1151 (West 2014) as a result of a November 2010 VA examination has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the April 2015 remand, the Board directed the AOJ to do the following: (1) inform the Veteran that he may submit a statement from his private ear, nose, and throat doctor or other medical professional relating his bilateral hearing loss and tinnitus to in-service noise exposure; and (2) ask the Veteran to identify all treatment for his bilateral hearing loss and tinnitus and obtain all identified records.  The AOJ did not do either of these two directives.

Moreover, a June 2015 VA examiner did not explicitly address whether the bilateral retracted tympanic membranes found in November 2009 are indicative of acoustic trauma from in-service noise exposure.  Although the otoscopy was unremarkable in the right ear at November 2010 and June 2015 VA examinations, there was still a retracted tympanic membrane in the left ear at the November 2010 VA examination.

In light of the above, the AOJ did not comply with the directives of the April 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that he may submit a statement from his private ear, nose, and throat doctor or other medical professional relating his bilateral hearing loss and tinnitus to in-service noise exposure.

2.  Ask the Veteran to identify all treatment for his bilateral hearing loss and tinnitus and obtain all identified records.

3.  Thereafter, arrange for the Veteran's claims file to be reviewed by the audiologist who conducted the June 2015 VA examination for preparation of an addendum to the examination report.  If that audiologist is unavailable, arrange for the claims file to be reviewed by another medical professional.  The examiner should address whether the right retracted tympanic membrane found in November 2009 and the left retracted tympanic membrane found in November 2009 and at the November 2010 VA examination are indicative of acoustic trauma from in-service noise exposure.  If the examiner thinks another physical examination is necessary to address this matter, the Veteran should be scheduled for another examination.  A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






